Citation Nr: 0525449	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  99-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a prostate 
disorder.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for loss of vision in 
the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from May 1958 to April 1961, and from May 1963 to May 1966.  
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that, in part, denied the appellant's 
claims of entitlement to service connection for a skin 
disorder, a prostate disorder, chronic obstructive pulmonary 
disease (COPD) secondary to tobacco use, and loss of vision 
in the left eye.

In January 2001, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  Subsequent to that hearing, the Board 
remanded four issues to the RO for additional development.  
Thereafter, in April 2004, the Board reopened the appellant's 
left eye claim and remanded the four service connection 
issues on appeal to the RO.

The Board notes that a VA physician who conducted a VA 
medical examination of the appellant in January 2003 
indicated that the appellant had recently undergone a 
surgical resection of a lung for lung cancer.  The Board also 
notes that the appellant served in Vietnam for ten months.  
The Board finds that the January 2003 report of the VA 
medical examination can be reasonably interpreted as raising 
a claim for entitlement to service connection for lung 
cancer.  38 C.F.R. § 3.309(e) (2004).  As this issue has not 
been developed or certified on appeal it is referred to the 
RO for such further development as may be necessary.

(The issue of entitlement to service connection for loss of 
vision in the left eye is addressed in the REMAND portion of 
the decision below.)


FINDINGS OF FACT

1.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era.

2.  There is no competent medical evidence showing that the 
appellant has any of the disorders for which service 
incurrence may be presumed.

3.  There is no competent evidence to establish a nexus 
between any in-service Agent Orange exposure and any skin or 
prostate disorder.

4.  None of the appellant's currently diagnosed skin 
disorders has been shown to be etiologically or causally 
related to active duty service or any incident therein.

5.  There is no competent evidence to establish a nexus 
between service and any prostate disorder.

6.  Chronic obstructive pulmonary disease (COPD) is not shown 
to have been present until many years after service.

7.  There is no competent medical evidence showing the 
appellant developed nicotine dependence as a result of his 
service in the military, or that use of tobacco products 
during service caused his current COPD.




CONCLUSIONS OF LAW

1.  The veteran does not have a skin disorder that is the 
result of disease or injury incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1116, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  The veteran does not have a prostate disorder that is the 
result of disease or injury incurred in or aggravated by the 
appellant's active military service.  38 U.S.C.A. §§ 1110, 
1116, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  The veteran does not have COPD that is the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
Pond v. West, 12 Vet. App. 341, 346 (1999), the United States 
Court of Appeals for Veterans Claims (hereinafter Court) held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

I.  Skin and Prostate Disorders

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) and the Veterans Education and Benefits 
Expansion Act of 2001, Pub L. No. 107-103, 115 Stat. 976 
(2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The appellant contends that he has been diagnosed with 
various skin and prostate conditions that are related to his 
exposure to Agent Orange while he was in Vietnam.  He 
testified at his January 2001 Travel Board hearing that he 
first received treatment for a skin condition approximately 
twenty years earlier for sores on his arms.  He said that he 
had started having dry skin right after he got home from 
service in 1966, and that the sores had started about ten 
years after that.  The appellant further testified that the 
onset of his prostate condition was four to five years 
previous.  The appellant also denied having had any skin 
condition or any prostate problem while he was in the 
military.  He said that he had been told by a doctor that his 
skin and prostate conditions might be related to Agent 
Orange.

Review of the evidence of record reveals that the appellant 
had a period of service in the Republic of Vietnam for ten 
months.  His service medical records include no complaints 
and symptomatology pertaining to skin disease or prostate 
difficulties.  The appellant underwent a separation 
examination in May 1966; the examiner described both the 
appellant's skin and his genitourinary system as normal.  The 
service medical records are devoid of any reference to 
complaints of, diagnosis of, or treatment for, any type of 
acne, including chloracne.  The service medical records are 
also silent as to any prostate disorder or problem.

The appellant first filed a claim for benefits in March 1968; 
the VA Form 21-526 he then submitted contains no mention of 
any skin disorder or any prostate disorder.  The appellant 
underwent a VA medical examination in April 1968; the 
appellant did not mention any skin condition or prostate 
problem.  The examiner noted shrapnel scars on the 
appellant's face and neck, but no other skin pathology was 
mentioned.  The appellant underwent another VA medical 
examination in July 1982, but again, the only skin pathology 
described was scarring of the face and neck related to the 
shell fragment wounds.  It was not until November 1997 that 
the appellant first raised the skin and prostate disorders.  

Review of the VA medical records in evidence reveals that 
appellant was hospitalized in a VA facility at the end of 
1967; he treated for a possible vascular injury from a shell 
fragment.  There were no clinical findings of any skin 
condition other than scarring.  There were no clinical 
findings of any prostate condition.  Thirty years later, the 
appellant was hospitalized in a VA facility in November 1996 
for bladder outlet obstruction secondary to benign prostatic 
hypertrophy (BPH).  An April 1995 initial evaluation note had 
indicated that the appellant was thought to have BPH at that 
time.

The appellant underwent a medical examination for Social 
Security disability benefit purposes in May 1995; among other 
things, he complained of sores on his scalp and both ears 
that flaked and said that he bruised easily on other parts of 
his body.  He also complained of an enlarged prostate and 
dysuria.  On physical examination, the appellant's skin was 
grossly normal without petechiae, pallor, cyanosis, jaundice, 
clubbing or rash.

The appellant had undergone a VA skin examination in March 
1998; he complained of skin lesions of 15-20 years and said 
that he had not sought medical attention for the problem.  He 
said that they were mainly on his arms and that "holes" 
would develop in his skin.  Physical examination revealed 
some scattered de-pigmented areas on his arms.  The examiner 
stated that these were multiple senile purpura.  The 
appellant's skin was very old in appearance.  There was no 
ulceration, crusting or exfoliation.  The examiner rendered a 
diagnosis of senile purpura.  

The appellant underwent a VA general medical examination in 
February 1999; the examiner noted many areas of ecchymosis on 
the appellant's skin.

The appellant underwent a VA medical examination in January 
2003; he complained of some prostate conditions with 
increased frequency and urgency.  On physical examination, 
the examiner noted that the appellant had progressive senile 
purpura and some easily bruised and thinning skin.  The 
appellant also exhibited some occasional actinic keratoses of 
his face and hands.  The examiner stated that some of the 
appellant's skin lesions were of unclear pathogenic diagnosis 
and opined that they were related to Agent Orange exposure.  
The examiner noted that the appellant's BPH appeared to be 
resolved after prostate surgery and opined that the prostate 
condition was not related to service.

The appellant's claim for service connection for skin 
disorders diagnosed as senile purpura and actinic keratoses, 
claimed as due to Agent Orange exposure, must be denied.  The 
appellant did serve in the Republic of Vietnam.  However, 
there is no competent medical evidence showing that he has 
any of the disorders specifically listed at 38 C.F.R. § 
3.309(e).  Neither senile purpura nor actinic keratosis is 
one of the presumptive diseases recognized as caused by Agent 
Orange under the applicable regulations.  See 38 C.F.R. 
§§ 3.307, 3.309(e).  The only skin disorder entitled to the 
presumption of service incurrence due to Agent Orange 
exposure is chloracne or other acneform disease consistent 
with chloracne.  The evidence does not show such a skin 
disorder; therefore, the appellant is not entitled to a 
presumption that his claimed disorder/symptoms are related to 
exposure to herbicide agents used in Vietnam.  As a matter of 
law, the appellant cannot receive the benefit of a 
presumption that the senile purpura or the actinic keratoses 
were caused by his exposure to Agent Orange.  The same may be 
said of BPH.  Prostate cancer is a presumptive disease, but 
BPH is not.

However, under Combee, discussed above, even in the absence 
of the statutory Agent Orange presumption, service connection 
may be granted if the evidence establishes that there is a 
connection between an incident of service, including exposure 
to herbicides, and a current disability.  In this case, 
however, there is no such evidence regarding the claimed 
prostate disorder.  The record does not reveal that any 
competent medical examiner has opined that the prostate 
disorder is related to any incident of his military service.

Turning to an analysis of the conflicting VA medical evidence 
regarding the appellant's claimed skin disorder, the Board's 
adjudicatory process includes the responsibility for 
determining the weight to be given to the evidence of record.  
See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings; the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinions from the January 2003 VA 
examiner are of no probative value.  The examiner diagnosed 
senile purpura and actinic keratoses, as well as some lesions 
that were of an unknown diagnosis ("unclear pathogenic 
diagnosis") and then opined that these unknown lesions were 
related to Agent Orange.  The Board finds this to be 
unpersuasive and notes that the examiner failed to provide 
any rational for stating that the lesions he could not 
diagnose were related to Agent Orange.  Furthermore, the 
examiner provided no rationale for his statement concerning 
the etiology of the unknown lesions.  For these reasons, the 
Board gives no evidentiary weight to the January 2003 VA 
examiner's opinion.

There is no evidence of record that the appellant suffered 
from any skin condition or any prostate condition until many 
years after service.  The absence of any evidence of any of 
the claimed disabilities in the service medical records or of 
persistent symptoms of any claimed disability between 1966 
and 1996 constitutes negative evidence tending to disprove 
the assertion that the appellant was disabled from any 
disease or injury during his service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).

The Board concludes that the weight of the "negative" 
evidence, principally in the form of the appellant's own 
statements demonstrating a lack of any awareness of skin or 
prostate disorders until many years after service, the report 
of the onset of skin sores around 1976, exceeds that of the 
"positive" evidence of record, which includes the appellant's 
contentions and January 2003 VA doctor statement.  The lack 
of any evidence of symptoms until many years after the 
appellant's 1966 separation from service is itself evidence 
which also strongly suggests that no claimed condition is 
traceable to disease or injury in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision which held that evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a preexisting condition was aggravated by 
military service.  Although Maxson is not directly on point 
in this case, as it deals with aggravation during service, it 
does indicate that the Board may consider the absence of 
evidence when engaging in a fact-finding role.  The Board 
concludes, therefore, that the evidence does not support a 
finding of any causal connection between the appellant's 
current skin or prostate disorders and his military service.



II.  COPD

The appellant testified at his January 2001 Travel Board 
hearing that his doctors had told him that the cause of his 
COPD and emphysema was his smoking.  He said that every 
doctor he had been to had said that the smoking had induced 
the condition.  The appellant also testified that he began to 
smoke in service because his rations had contained cigarettes 
and that he could not have afforded them otherwise.  He said 
that he had smoked continuously from service until 1995, and 
that COPD was first diagnosed in approximately 1994.  The 
appellant recently submitted a private medical statement to 
support these points.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(June 1993).  In addition, the VA General Counsel 
subsequently found that a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (May 1997).

Following that General Counsel Opinion, the then Acting Under 
Secretary for VA benefits indicated in a July 1997 letter, 
which he provided to the directors of all Veterans Benefits 
Administration offices (ROs) and Medical Centers (VAMCs), 
that, in view of the conclusion by the Under Secretary for 
Health for VA that nicotine dependence may be considered a 
disease for VA compensation purposes, then the answer in all 
nicotine dependence cases to the first element set forth in 
VAOPGCPREC 19-97 is that nicotine dependence is such a 
disease.  The acting Under Secretary for benefits proceeded 
to point out that each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of his 
current disability resulting from the use of tobacco products 
by him, noting that proximate cause is to be defined by the 
parameters that were set forth by the Office of General 
Counsel in its precedent opinion and according to 38 C.F.R. 
§ 3.310.

The Office of General Counsel also indicated that the first 
tier of the analysis, concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service, is a medical issue.  This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

Even more recently enacted legislation prohibits granting 
service connection for disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103 (West 2002).  This statute, however, applies only to 
claims filed after June 9, 1998.  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's 
claim was submitted prior to June 9, 1998, and thus will be 
decided on the basis of the earlier law. 

Review of the appellant's service medical records does not 
reveal any treatment for shortness of breath or for any other 
symptom of COPD.  On VA medical examination in April 1968, 
the appellant's respiratory system was described as normal 
and a chest x-ray revealed no evidence of recent disease.  
Post-service, the first mention of problems with breathing or 
shortness of breath is found in a private doctor's note, 
dated in 1987, that describes coughing, wheezing and 
shortness of breath; the clinical assessment was bronchitis.  
An April 1995 VA clinic note indicates a possible diagnosis 
of COPD; this diagnosis was subsequently confirmed.  

The appellant underwent a VA respiratory examination in March 
1998; the appellant complained of shortness of breath for 
fifteen years that got progressively worse to the point where 
it was present constantly.  He did not give any definite 
history of asthma.  He reported having been a smoker for 40 
years, quitting one year prior to the examination.  Pulmonary 
function testing demonstrated severe obstructive airway 
disease.  The examiner rendered a diagnosis of pulmonary 
obstructive airway disease and stated that it was presumably 
secondary to smoking.

The appellant underwent a VA medical examination in January 
2003.  After reviewing the appellant's medical records and 
examining him, the physician opined that the appellant's 
prior smoking history was a severe contribution to his COPD.  
The examiner also opined that the appellant's COPD 
"potentially" had been exacerbated by his Agent Orange 
exposure.  However, the Board notes that the award of 
benefits may not be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  The January 2003 VA doctor opinion only 
states that the appellant's COPD "potentially" had been made 
worse by exposure to Agent Orange.  It is unknown what data 
the doctor used in rendering his opinion that events thirty 
years before the current problem had exacerbated the current 
COPD.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Board does not find this statement to represent a well-
reasoned medical opinion based on the available evidence and 
thus is not sufficient to grant the claim.

The Board accepts the veteran's contention that he began 
using tobacco while in service.  However, to the extent that 
the appellant's statement was submitted to support his 
contention that he has COPD due to the use of tobacco 
products during service or to nicotine dependence which had 
its onset in service, it amounts to an opinion about a matter 
of medical causation.  There is no indication from the record 
that the appellant or his representative has medical training 
or expertise.  As lay persons, they are not competent to 
proffer medical opinions or diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In addition, the 
appellant has not provided competent evidence causally 
relating his current lung disease to his use of tobacco-based 
products during service, nor has he provided competent 
evidence showing a medical diagnosis of nicotine dependence 
that is attributable to his period of service.  Therefore, 
absent this type of medical nexus evidence, the claim for 
service connection for disability from nicotine dependence or 
tobacco use must be denied.

After consideration of the entire record, the Board finds 
that no skin condition, no prostate condition and no COPD is 
related to the appellant's in-service experiences, including 
exposure to herbicide agents.  While it is apparent that the 
appellant does suffer from these conditions currently, the 
medical evidence of record as a whole supports the conclusion 
that there is no relationship between the origin of any skin, 
prostate or COPD disability and service.  The appellant has 
not provided any evidence, except his opinions contained in 
his written statements, to establish that he suffers from a 
skin disorder, a prostate disorder or COPD related to 
service, and his statements are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
No medical opinion based on the record and upon more than 
mere speculation has attributed the current diagnoses to the 
appellant's active military service.  Thus, a direct causal 
link between the appellant's claimed disorders and active 
duty service or exposure to Agent Orange has not been 
demonstrated.  

Therefore, the preponderance of the evidence is against each 
of the appellant's service connection claims.  Because the 
preponderance of the evidence is against each of these 
claims, the benefit-of-the-doubt doctrine does not apply.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became law.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  VAOPGCPREC 7-
2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims in letters sent by the 
RO in December 1997, May 2001, May 2004, and February 2005, 
as well as the discussion in the November 1998 Statement of 
the Case (SOC) and the April 1999, February 2003, and March 
2005 Supplemental Statements of the Case (SSOC) and the 
January 2001 and April 2004 Board remands.  The appellant was 
notified of the information necessary to substantiate his 
claims for service connection in these documents.  He was 
provided with the text of 38 C.F.R. § 3.159 in the February 
2003 SSOC.  He was also told that he needed to ensure that 
all pertinent evidence was submitted.  He was informed as to 
what was required of him and what VA would do to assist him.  
Therefore, VA has no outstanding duty to inform.

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the August 1998 rating 
decision.  Although all required notices were not provided 
until after the RO adjudicated the claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant submitted private medical information.  The 
appellant was afforded VA medical examinations and a Travel 
Board hearing.  The appellant did not provide any information 
to VA concerning treatment records that he wanted the RO to 
obtain for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, the Board finds that VA has 
completed its duties under the VCAA and all applicable law, 
regulations and VA procedural guidance.  38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2005). 


ORDER

Service connection for a skin disorder, a prostate disorder, 
or COPD is denied. 


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remanded the case 
in May 2004 to the RO for the accomplishment of VA 
ophthalmologic examination and for the readjudication of the 
issue, along with the issuance of a Supplemental Statement of 
the Case (SSOC).  Pursuant to the remand directives, the 
appellant was scheduled for VA examination in February and 
March of 2005.  The appellant failed to report for these 
examinations, because, as noted in the May 2005 statement of 
the appellant's daughter, he was too sick to leave his bed.  
Nevertheless, the remand had directed that if the appellant 
failed to report for the examination, that the 
ophthalmologist was to provide the requested opinions based 
on a review of the claims file.  No such review was ever 
accomplished.  Given the guidance of the Court in Stegall, 
the case must again be remanded to accomplish these 
directives.

Accordingly, this case is REMANDED for the following 
development: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his service 
connection claim remaining on appeal.  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
left eye disorder.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal, 
including all VA treatment, to the extent 
not already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should arrange for review of the 
claims file by a VA ophthalmologist 
specifically to ascertain the medical 
probability that any loss of vision in 
the left eye was the result of the 
appellant having earlier sustained a 
fractured left cheekbone while in 
military service.  If it is determined 
that there is no relationship to already 
service-connected disability, the 
ophthalmologist should expressly say so 
and provide detailed reasons for said 
opinion.  All opinions provided must be 
reconciled with all other opinions of 
record.  

Based on a review of the claims file, the 
ophthalmologist` should describe to what 
extent, if any, the appellant has a left 
eye condition, including a detached 
retina, glaucoma or decreased visual 
acuity, due to a service-connected 
disability.  Specifically, the 
ophthalmologist should also render 
opinions, with degree of probability 
expressed, regarding:

	(a) whether the appellant's left eye 
pathology is causally or etiologically 
related to military service, pre-or post-
service trauma, or some other cause or 
causes.  (It is not necessary that the 
exact causes--other than apparent 
relationship to the service-connected 
left cheekbone fracture pathology--be 
delineated.)
	(b) whether, based on what is 
medically known about causes or possible 
causes of decreased vision or other eye 
pathology, it is at least as likely as 
not that any left eye disorder was caused 
by the appellant's fractured left 
cheekbone disability as opposed to some 
other factor or factors like age or post-
service trauma that was unaffected by the 
fracture residuals. 
	(c) whether it is at least as likely 
as not that the appellant's fractured 
left cheekbone disability made worse, or 
contributed to, or otherwise accelerated 
any degenerative process in his left eye.  
	(d) if the appellant's fractured 
left cheekbone disability aggravated or 
contributed to or accelerated any 
degenerative process in his left eye or 
aggravated any other left eye disorder, 
to what extent, stated in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors?

4.  Thereafter, the RO should re-
adjudicate the claim.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including direct service 
connection, presumptive service 
connection, secondary service connection 
and Allen v. Brown, 7 Vet. App. 439 
(1995).

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


